NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2007-3286

                                       JASON WOOD,

                                                          Petitioner,

                                           v.


                      DEPARTMENT OF HOMELAND SECURITY,

                                                          Respondent.

        Michael P. Baranic, Gattey Baranic LLP, of San Diego, California, argued for
petitioner.

      Meredyth D. Cohen, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With her
on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General; Jeanne E.
Davidson, Director; and Todd M. Hughes, Deputy Director. Of counsel was Molly Frazer,
United States Customs and Border Protection, of Tucson, Arizona.

Appealed from: Arbitrator’s Decision
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit

                                     2007-3286



                                  JASON WOOD,

                                                                Petitioner,

                                          v.

                     DEPARTMENT OF HOMELAND SECURITY,

                                                                 Respondent.



                                  Judgment
ON APPEAL from a         Petition for review of an arbitrator’s decision
                         by Joseph A. Gentile.

In CASE NO(S).

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, RADER and BRYSON, Circuit Judges):


                         AFFIRMED. See Fed. Cir. R. 36.



                                        ENTERED BY ORDER OF THE COURT


DATE: June 5, 2008                      /s/ Jan Horbaly
                                        Jan Horbaly, Clerk